DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive.
The applicant central argument appears to be that the “scaling” of the reference frame is on a decoder.  The examiner respectfully disagrees.  Unfortunately, applicant has not claimed the invention it seeks to patent.  Decoding is involved in the process but an encoder also has a local decoding process for inter-coding and motion compensation purposes.  The examiner maintains the rejection over the instant application being anticipated by Stolt (US 2017/0359589).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6 – 9, 11- 16, and 18 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stolt (US 2017/0359589).
	As per claim 1, Stolt discloses a method implemented a receiving computing device, the method comprising:
receiving video frames of different resolutions in a video sequence from a sending computing device, the video frames of different resolutions comprising inter-coded frames of different resolutions, wherein receiving the video frames of the different resolutions in the video sequence comprises:
	 receiving encoded data representing a first frame of a first resolution; and after receiving the video frames of different resolutions in the video sequence (¶ 13 and 67; ¶ 13: a method of encoding and decoding frames of a sequence of frames of video data when using a video encoding process that encodes at least some frames of a sequence of source video frames to be encoded using one or more source frames in the sequence of source video frames to be encoded as reference frames);
	comparing the first resolution of the first frame with a second resolution of a second frame stored in a reference frame buffer of the receiving computing device (¶ 38:  the resolution of the frames received by the encoder for encoding may change. In order to encode a source frame that is at a different, “new” resolution to the resolution of another (e.g. a previous) frame relative to which it is to be encoded, a scaled copy of the another frame that is to act as the reference frame is made, the scaled copy having a resolution that is equal to the resolution of the (new) source frame.);
	determining predictors associated with the second frame based on the first resolution and the second resolution, wherein a rescaling operation is performed in the second frame based on a result of the comparing (¶ 42: This, for example, thus separates the filtering operation (e.g. in VP9 that currently performs both scaling and motion compensation together) into an initial scaling operation to generate the scaled copy for use as the reference frame, and a subsequent motion compensation operation when using the scaled copy reference frame to encode the source frame.);
	 decoding the encoded data to obtain the first frame based at least in part on the predictors (¶ 20, 21 and 175; ¶ 20: at the video decoder: [0021] decoding the encoded video image data for the scaled copy of the another frame); and
storing the first frame in the reference frame buffer (¶ 175).  
	As per claim 3, Stolt discloses the method of claim 1, wherein the second frame is a frame of the video sequence received immediately prior to the first frame (¶ 83).  
	As per claim 4, Stolt discloses the method of claim 1, further comprising resizing the first frame for display (¶ 86).  
	As per claim 6, Stolt discloses the method of claim 1, wherein receiving the video frames of the different resolutions in the video sequence further comprises: receiving other encoded data representing a third frame of a third resolution; and the method further comprises: decoding the other encoded data to obtain the third frame based at least on the first frame (¶ 73 - 80).  
	As per claim 7, Stolt discloses the method of claim 1, further comprising obtaining information of the first resolution of the first frame based at least in part on a particular parameter associated with the first frame (¶ 87).  
	As per claim 8, Stolt discloses the method of claim 7, wherein obtaining the information of the first resolution of the first frame is further based on another particular parameter associated with the video sequence of a video sequence including the first frame (¶ 87).
	Regarding claim(s) 9 and 11 – 16, and 18 - 20, arguments analogous to those presented for claim 1, 3, 4 and 6 - 8 are applicable for claim(s) 9 and 11 – 16, and 18 - 20.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487